Exhibit 10.2

Loan Agreement

Ex-Im Bank-Guaranteed

Revolving Line of Credit

from

Bank of America, N.A.

to

NATCO Group Inc.

National Tank Company

and

Total Engineering Services Team, Inc.

June 15, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page   Section   

  1.

 

DEFINITIONS

   1  

  1.1

   Defined Terms.    1  

  1.2

   Terms Defined in the Borrower Agreement.    8

  2.

 

EX-IM BANK-GUARANTEED REVOLVING LINE OF CREDIT AMOUNT AND TERMS

   8  

  2.1

   Line of Credit Amount.    8  

  2.2

   Availability Period.    9  

  2.3

   Repayment Terms.    9  

  2.4

   Interest Rate.    9  

  2.5

   Optional Interest Rates.    10  

  2.6

   Letters of Credit.    10

  3.

 

OPTIONAL INTEREST RATES

   11  

  3.1

   Optional Rates.    11  

  3.2

   LIBOR Rate.    11

  4.

 

FEES AND EXPENSES

   12  

  4.1

   Fees.    12  

  4.2

   Expenses.    12  

  4.3

   Reimbursement Costs.    12  

  4.4

   No Excess Fees.    13

  5.

 

COLLATERAL

   13

  6.

 

DISBURSEMENTS, PAYMENTS AND COSTS

   13  

  6.1

   Disbursements and Payments.    13  

  6.2

   Requests for Credit; Equal Access by all Borrowers.    13  

  6.3

   Telephone and Telefax Authorization.    13  

  6.4

   Pre-Billing.    14  

  6.5

   Banking Days.    14  

  6.6

   Interest Calculation.    14  

  6.7

   Default Rate.    14  

  6.8

   Taxes.    15  

  6.9

   Payments in Kind.    15

  7.

 

CONDITIONS

   15  

  7.1

   Authorizations.    15  

  7.2

   Governing Documents.    15  

  7.3

   Security Agreements.    15  

  7.4

   Perfection and Evidence of Priority.    15  

  7.5

   Payment of Fees.    16  

  7.6

   Good Standing.    16  

  7.7

   Legal Opinion.    16  

  7.8

   Intercreditor Agreement.    16  

  7.9

   Insurance.    16  

  7.10

   Other Required Documentation.    16  

  7.11

   Conditions to Extensions of Credit under Ex-Im Line.    16

  8.

 

REPRESENTATIONS AND WARRANTIES

   16  

  8.1

   Formation, Etc.    16  

  8.2

   Authorization.    17



--------------------------------------------------------------------------------

 

  8.3

   Enforceable Agreement.    17  

  8.4

   Good Standing.    17  

  8.5

   No Conflicts.    17  

  8.6

   Financial Information.    17  

  8.7

   Lawsuits.    17  

  8.8

   Collateral.    17  

  8.9

   Permits, Franchises.    17  

  8.10

   Other Obligations.    18  

  8.11

   Tax Matters.    18  

  8.12

   No Event of Default.    18  

  8.13

   Insurance.    18  

  8.14

   Location of Borrower.    18  

  8.15

   Merchantable Inventory; Compliance with FLSA.    18  

  8.16

   Trading With the Enemy.    18  

  8.17

   Owner List.    18  

  8.18

   Economic Impact Statement.    18  

  8.19

   Location of Inventory.    18

  9.

 

COVENANTS

   19  

  9.1

   Use of Proceeds.    19  

  9.2

   Compliance with Borrower Agreement.    19  

  9.3

   Financial Information.    19  

  9.4

   Funded Debt to EBITDA Ratio.    20  

  9.5

   Fixed Charge Coverage Ratio.    20  

  9.6

   Other Debts.    21  

  9.7

   Other Liens.    21  

  9.8

   Maintenance of Property.    21  

  9.9

   Loans and Investments.    21  

  9.10

   Additional Negative Covenants.    21  

  9.11

   Notices to Bank.    22  

  9.12

   Insurance.    22  

  9.13

   Compliance with Laws.    22  

  9.14

   Books and Records.    22  

  9.15

   Audits; Field Exams.    22  

  9.16

   Perfection of Liens.    22  

  9.17

   Cooperation.    23  

  9.18

   Mandatory Prepayment; Early Termination.    23  

  9.19

   Continued Security Interest.    23  

  9.20

   Terms of Sale of Items.    23

10.

 

INTENTIONALLY OMITTED

   23

11.

 

DEFAULT AND REMEDIES

   23  

11.1

   Failure to Pay.    23  

11.2

   Other Bank Agreements.    24  

11.3

   Cross-default.    24  

11.4

   False Information.    24  

11.5

   Bankruptcy.    24  

11.6

   Receivers.    24  

11.7

   Lien Priority.    24  

11.8

   Judgments.    24  

11.9

   Material Adverse Effect.    24



--------------------------------------------------------------------------------

 

11.10

   Government Action.    24  

11.11

   Default under Related Documents.    25  

11.12

   Other Breach Under Agreement.    25  

11.13

   Breach Under Borrower Agreement.    25

12.

 

ENFORCING THIS AGREEMENT; MISCELLANEOUS

   25  

12.1

   GAAP.    25  

12.2

   Disposition of Schedules and Reports.    25  

12.3

   Returned Merchandise.    25  

12.4

   Release of Information to Ex-Im Bank.    25  

12.5

   Waiver of Confidentiality.    25  

12.6

   Indemnification.    26  

12.7

   Texas Law.    26  

12.8

   Consent to Jurisdiction.    26  

12.9

   Waiver of Jury Trial.    27  

12.10

   Successors and Assigns.    27  

12.11

   Severability; Waivers.    27  

12.12

   Attorneys’ Fees.    27  

12.13

   Joint and Several Liability.    28  

12.14

   One Agreement.    29  

12.15

   Notices.    29  

12.16

   Headings.    29  

12.17

   Counterparts.    29  

12.18

   Commitment Expiration.    29  

12.19

   USA Patriot Act Notice.    29  

12.20

   Notice of Final Agreement.    30



--------------------------------------------------------------------------------

EXHIBITS:

Exhibit A – Economic Impact Certification

Exhibit B – Terms of Sale

Exhibit C – Permitted Liens

Exhibit D – Letter of Credit Fees

Exhibit E – Owner List

Exhibit F – Location of Inventory

Exhibit G – Compliance Certificate

Exhibit H – Export Related Borrowing Base Certificate



--------------------------------------------------------------------------------

LOAN AGREEMENT

(Ex-Im Bank-Guaranteed Revolving Line of Credit)

This Agreement dated as of June 15, 2007, is between Bank of America, N.A. (the
“Bank”) and NATCO Group Inc. (“NATCO”), National Tank Company (“National Tank”)
and Total Engineering Services Team, Inc. (“TEST”) as co-borrowers. NATCO,
National Tank and TEST are referred to herein collectively as the “Borrower.”

 

1. DEFINITIONS

 

  1.1 Defined Terms.

In addition to the terms which are defined elsewhere in this Agreement, the
following terms have the meanings indicated for the purposes of this Agreement:

“Accounts Receivable” means all of the Borrower’s now owned or hereafter
acquired (a) “accounts” (as such term is defined in the UCC), other receivables,
book debts and other forms of obligations, whether arising out of goods sold or
services rendered or from any other transaction; (b) rights in, to and under all
purchase orders or receipts for goods or services; (c) rights to any goods
represented or purported to be represented by any of the foregoing (including
unpaid sellers’ rights of rescission, replevin, reclamation and stoppage in
transit and rights to returned, reclaimed or repossessed goods); (d) moneys due
or to become due to such Borrower under all purchase orders and contracts (which
includes Export Orders) for the sale of goods or the performance of services or
both by the Borrower (whether or not yet earned by performance on the part of
the Borrower), including the proceeds of the foregoing; (e) any notes, drafts,
letters of credit, insurance proceeds or other instruments, documents and
writings evidencing or supporting the foregoing; and (f) all collateral security
and guarantees of any kind given by any other Person with respect to any of the
foregoing.

“Accounts Receivable Aging Report” means a report detailing all Export-Related
Accounts Receivable, and the applicable terms for the relevant time period.

“Borrower Agreement” means that certain Borrower Agreement entered into by the
Borrower in favor of the Bank and Ex-Im Bank with reference to this credit
transaction under the Export-Import Bank of the United States Working Capital
Guarantee Program as modified by any waiver or side letters from Ex-Im Bank to
the Bank that are applicable to this Ex-Im Bank-guaranteed revolving line of
credit.

“Buyer” means a Person that has entered into one or more Export Orders with the
Borrower or who is an obligor on Export-Related Accounts Receivable.

“Capital Good” means a capital good (e.g., manufacturing equipment, licensing
agreements) that will establish or expand foreign production capacity of an
exportable good.

“Collateral” shall have the meaning set forth in Section 5.1.

“Controlling Affiliate” means each person, company or other entity owning or
otherwise controlling more than 20% of the voting share capital (or equivalent
right of ownership) of the Borrower, or having the power to direct the
Borrower’s policies or management whether by contract or otherwise.

“Disbursement” means, collectively, (a) an advance of a working capital loan
from the Bank to the Borrower under the Ex-Im Line, and (b) an advance to fund a
drawing under a Standby Letter of Credit issued or caused to be issued by the
Bank for the account of the Borrower under the Ex-Im Line.

“Dollars” or “$” means the lawful currency of the United States.

“Economic Impact Certification” means a certificate in the form of Exhibit A
attached hereto.

 

1



--------------------------------------------------------------------------------

“Eligible Person” means a sole proprietorship, partnership, limited liability
partnership, corporation or limited liability company which (a) is domiciled,
organized or formed, as the case may be, in the United States, whether or not
such entity is owned by a foreign national or foreign entity; (b) is in good
standing in the state of its formation or otherwise authorized to conduct
business in the United States; (c) is not currently suspended or debarred from
doing business with the United States government or any instrumentality,
division, agency or department thereof; (d) exports or plans to export Items;
(e) operates and has operated as a going concern for at least one year; (f) has
a positive tangible net worth determined in accordance with GAAP; and (g) has
revenue generating operations relating to its core business activities for at
least one year.

“Eligible Export-Related Accounts Receivable” means Export-Related Accounts
Receivable which are deemed to be eligible pursuant to the Loan Documents, but
in no event shall Eligible Export-Related Accounts Receivable include any
Account Receivable:

(a) that does not arise from the sale of Items in the ordinary course of the
Borrower’s business;

(b) that is not subject to a valid, perfected first priority Lien in favor of
the Bank;

(c) as to which any covenant, representation or warranty contained in this
Agreement with respect to such Account Receivable has been breached;

(d) that is not owned by the Borrower or is subject to any right, claim or
interest of another Person other than the Lien in favor of the Bank or Permitted
Liens;

(e) with respect to which an invoice has not been sent;

(f) that arises from the sale of defense articles or defense services;

(g) that arises from the sale of Items to be used in the construction,
alteration, operation or maintenance of nuclear power, enrichment, reprocessing,
research or heavy water production facilities unless with Ex-Im Bank’s prior
written consent;

(h) that is due and payable from a Buyer located in a country with which Ex-Im
Bank is prohibited from doing business as designated in the Country Limitation
Schedule;

(i) that does not comply with the requirements of the Country Limitation
Schedule;

(j) that is due and payable more than one hundred eighty (180) days from the
date of the invoice;

(k) that is not paid within sixty (60) calendar days from its original due date,
unless it is insured through Ex-Im Bank export credit insurance for
comprehensive commercial and political risk, or through Ex-Im Bank approved
private insurers for comparable coverage, in which case it is not paid within
ninety (90) calendar days from its due date;

(l) of a Buyer for whom fifty percent (50%) or more of the Export-Related
Accounts Receivable of such Buyer do not satisfy the requirements of subclauses
(j) and (k) above, unless otherwise approved by Ex-Im Bank in writing;

(m) that arises from a sale of goods to or performance of services for an
employee of Borrower, a stockholder of NATCO holding 10% or more of the
outstanding and issued common stock of NATCO, a subsidiary of the Borrower, a
Person with a controlling interest in the Borrower or a Person which shares
common controlling ownership with the Borrower;

(n) that is backed by a letter of credit unless the Items covered by the subject
letter of credit have been shipped;

 

2



--------------------------------------------------------------------------------

(o) that the Bank or Ex-Im Bank, in its reasonable judgment, deems uncollectible
for any reason;

(p) that is due and payable in a currency other than Dollars, except as may be
approved in writing by Ex-Im Bank;

(q) that is due and payable from a military Buyer, except as may be approved in
writing by Ex-Im Bank;

(r) that does not comply with the terms of sale set forth on Exhibit B hereof;

(s) that is due and payable from a Buyer who (i) applies for, suffers, or
consents to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property or calls a meeting of its creditors, (ii) admits in writing its
inability, or is generally unable, to pay its debts as they become due or ceases
operations of its present business, (iii) makes a general assignment for the
benefit of creditors, (iv) commences a voluntary case under any state or federal
bankruptcy laws (as now or hereafter in effect), (v) is adjudicated as bankrupt
or insolvent, (vi) files a petition seeking to take advantage of any other law
providing for the relief of debtors, (vii) acquiesces to, or fails to have
dismissed, any petition which is filed against it in any involuntary case under
such bankruptcy laws, or (viii) takes any action for the purpose of effecting
any of the foregoing;

(t) that arises from a bill-and-hold, guaranteed sale, sale-and-return, sale on
approval, consignment or any other repurchase or return basis or is evidenced by
chattel paper;

(u) for which the Items giving rise to such Accounts Receivable have not been
shipped (except for Items subject to Milestone Billing) to the Buyer or when the
Items are services, such services have not been performed or when the Export
Order specifies a timing for invoicing the Items other than shipment or
performance and the Items have not been invoiced in accordance with such terms
of the Export Order, or the Accounts Receivable otherwise do not represent a
final sale;

(v) that is subject to any offset, deduction, defense, dispute, or counterclaim
or the Buyer is also a creditor or supplier of the Borrower or the
Export-Related Account Receivable is contingent in any respect or for any
reason, unless otherwise approved by Ex-Im Bank in writing;

(w) for which the Borrower has made any agreement with the Buyer for any
deduction therefrom, except for discounts or allowances made in the ordinary
course of business for prompt payment, all of which discounts or allowances are
reflected in the calculation of the face value of each respective invoice
related thereto;

(x) for which any of the Items giving rise to such Account Receivable have been
returned, rejected or repossessed;

(y) that is included as an eligible receivable under any other credit facility
to which the Borrower is a party;

(z) any of the Items giving rise to such Accounts Receivable are Capital Goods,
unless the transaction is in accordance with Section 2.14 of the Borrower
Agreement;

(aa) that is due and payable from a Buyer that is, or is located in, the United
States; provided however, that this subsection (aa) shall not preclude an
Export-Related Accounts Receivable arising from the sale of Items to foreign
contractors or subcontractors providing services to a United States Embassy or
the United States Military located overseas from being deemed an Eligible
Export-Related Accounts Receivable; or

(bb) that arises from the sale of Items that do not meet the U.S. Content
requirements in accordance with Section 2.01(b)(ii) of the Borrower Agreement.

“Eligible Export-Related Inventory” shall mean Export-Related Inventory which is
deemed to be eligible pursuant to the Loan Documents, but in no event shall
Eligible Export-Related Inventory include any Inventory:

(a) that is not subject to a valid, perfected first priority Lien in favor of
the Bank;

 

3



--------------------------------------------------------------------------------

(b) that is located at an address that has not been disclosed to the Bank in
writing;

(c) that is placed by the Borrower on consignment or held by the Borrower on
consignment from another Person;

(d) that is in the possession of a processor or bailee, or located on premises
leased or subleased to the Borrower and listed on Exhibit F, unless such
processor or bailee or the lessor or sublessor of such premises, as the case may
be, has executed and delivered all documentation which the Bank shall require,
if any, to evidence the subordination or other limitation or extinguishment of
such Person’s rights with respect to such Inventory and Bank’s right to gain
access thereto;

(e) that is produced in violation of the Fair Labor Standards Act or subject to
the “hot goods” provisions contained in 29 U.S.C.§215 or any successor statute
or section;

(f) as to which any covenant, representation or warranty with respect to such
Inventory contained in the Loan Documents has been breached and such breach has
not been cured within any applicable time period provided in the Loan Documents;

(g) that is not located in the United States unless expressly permitted by the
Bank, on terms acceptable to the Bank;

(h) that is an Item or is to be incorporated into Items that do not meet U.S.
Content requirements in accordance with Section 2.01(b)(ii) of the Borrower
Agreement;

(i) that is demonstration Inventory;

(j) that consists of proprietary software (i.e. software designed solely for the
Borrower’s internal use and not intended for resale);

(k) that is damaged, obsolete, returned, defective, recalled or unfit for
further processing;

(l) that has been previously exported from the United States;

(m) that constitutes, or will be incorporated into Items that constitute,
defense articles or defense services;

(n) that is an Item or will be incorporated into Items that will be used in the
construction, alteration, operation or maintenance of nuclear power, enrichment,
reprocessing, research or heavy water production facilities unless with Ex-Im
Bank’s prior written consent;

(o) that is an Item or is to be incorporated into Items destined for shipment to
a country as to which Ex-Im Bank is prohibited from doing business as designated
in the Country Limitation Schedule;

(p) that is an Item or is to be incorporated into Items destined for shipment to
a Buyer located in a country in which Ex-Im Bank coverage is not available for
commercial reasons as designated in the Country Limitation Schedule, unless and
only to the extent that such Items are to be sold to such country on terms of a
letter of credit confirmed by a bank acceptable to Ex-Im Bank;

(q) that constitutes, or is to be incorporated into, Items whose sale would
result in an Accounts Receivable which would not be an Eligible Export-Related
Accounts Receivable;

(r) that is included as eligible inventory under any other credit facility to
which Borrower is a party; or

 

4



--------------------------------------------------------------------------------

(s) that is, or is to be incorporated into, an Item that is a Capital Good,
unless the transaction is in accordance with Section 2.14 of the Borrower
Agreement.

“Ex-Im Bank” means the Export-Import Bank of the United States.

“Ex-Im Bank Guarantee” means the Guarantee issued by Ex-Im Bank in favor of the
Bank under Ex-Im Bank’s United States Working Capital Guarantee Program.

“Ex-Im Line” shall have the meaning set forth in Section 2.1(a).

“Ex-Im Line Commitment” shall have the meaning set forth in Section 2.1(b).

“Ex-Im Line Expiration Date” shall have the meaning set forth in Section 2.2.

“Export Order” means a documented purchase order or contract evidencing a
Buyer’s agreement to purchase the Items from Borrower for export from the United
States, which documentation shall include written information that is necessary
to confirm such purchase order or contract, including identification of the
Items, the name of the Buyer, the country of destination, terms of sale, contact
information for the Buyer and the total amount of the purchase order or
contract.

“Export-Related Accounts Receivable” means those Accounts Receivable arising
from the sale of Items which are due and payable to Borrower in the United
States.

“Export-Related Accounts Receivable Value” means at the date of determination
thereof, the aggregate face amount of Eligible Export-Related Accounts
Receivable less taxes, discounts, credits, allowances and Retainages, except to
the extent otherwise permitted in writing by the Bank.

“Export-Related Borrowing Base” means at the date of determination thereof, the
sum of (a) 75% of the Export-Related Inventory Value, plus (b) 90% of the
Export-Related Accounts Receivable Value, plus (c) 100% of the cash collateral
pledge to the Bank in connection with the issuance of Warranty Letters of
Credit. The Export-Related Borrowing Base is also subject to certain specific
reserves and limitations set forth in Section 2.1 of this Agreement.

“Export-Related General Intangibles” means the Pro Rata Percentage of General
Intangibles determined as of the earlier of: (i) the date such General
Intangibles are liquidated and (ii) the date Borrower fails to pay when due any
outstanding amount of principal or accrued interest payable under the Loan
Documents that becomes the basis for a payment default on which a claim is filed
by the Bank with Ex-Im Bank with respect to the Ex-Im Bank Guarantee.

“Export-Related Inventory” means the Inventory of the Borrower located in the
United States that has been purchased, manufactured or otherwise acquired by
Borrower for sale or resale as Items, or to be incorporated into Items to be
sold or resold pursuant to Export Orders.

“Export-Related Inventory Value” means, at the date of determination thereof,
the lowest of (i) the cost of Eligible Exported-Related Inventory as determined
in accordance with GAAP, or (ii) the market value of Eligible Export-Related
Inventory as determined in accordance with GAAP or (iii) the lower of the
appraised market value or orderly liquidation value of the Eligible
Export-Related Inventory, if the Bank has other loans and financial
accommodations to a Borrower for which it conducts (or contracts for the
performance of) such an appraised or orderly liquidation value.

“Final Disbursement Date” means June 15, 2010, or, if such date is not a
Business Day, the next succeeding banking day; provided, however, with respect
to Standby Letter of Credit Obligations outstanding on the Final Disbursement
Date, the Final Disbursement Date with respect to an advance to fund a drawing
under such Standby Letter of Credit shall be the date of the advance, which in
no event shall be later than the expiry date of such Standby Letter of Credit.

 

5



--------------------------------------------------------------------------------

“GAAP” means the generally accepted accounting principles issued in the United
States, as in effect from time to time.

“General Intangibles” means all intellectual property and other “general
intangibles” (as such term is defined in the UCC).

“Intercreditor Agreement” means an agreement between the Bank and the lenders
under the Syndicated Facility establishing the rights of the Bank and such
lenders in accordance with the Loan Documents and the Syndicated Facility.

“ISP” shall mean the International Standby Practices-ISP98, International
Chamber of Commerce Publication No. 590 and any amendments and revisions
thereof.

“Issuing Bank” means the bank that issues a Letter of Credit, which bank is the
Bank itself or a bank that the Bank has caused to issue a Letter of Credit by
way of a guarantee or reimbursement obligation.

“Items” means those support activities for oil and gas operations and oil and
gas field machinery and equipment manufacturing, which are intended for export
from the United States, meet the U.S. Content requirements in accordance with
Section 2.01(b)(ii) of the Borrower Agreement and for which the Borrower has
duly executed and delivered to the Bank an Economic Impact Certification.

“Letter of Credit” shall mean a Standby Letter of Credit.

“Letter of Credit Obligations” means all undrawn amounts of outstanding
obligations incurred by the Bank, whether direct or indirect, contingent or
otherwise, due or not due, in connection with the issuance or guarantee by the
Bank or Issuing Bank of Letters of Credit.

“LIBOR Banking Day” shall have the meaning set forth in Section 3.2(a).

“LIBOR Rate” shall have the meaning set forth in Section 3.2(c).

“Lien” means any mortgage, security deed or deed of trust, pledge,
hypothecation, assignment, deposit arrangement, lien, charge, claim, security
interest, security title, easement or encumbrance, or preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including any lease or title retention agreement, any financing
lease having substantially the same economic effect as any of the foregoing, and
the filing of, or agreement to give, any financing statement perfecting a
security interest under the UCC or comparable law of any jurisdiction) by which
property is encumbered or otherwise charged.

“Loan Documents” means this Agreement, each promissory note (if any) executed in
connection herewith, the Security Agreement, the Borrower Agreement, the Ex-Im
Bank Guarantee, and all other documents or instruments executed and delivered by
the parties hereto or thereto, as the case may be.

“Material Adverse Effect” means any material adverse effect on (a) the
consolidated financial condition, business, properties, assets or operations of
any, some or all of the Borrowers, (b) the ability of any, some or all of the
Borrowers to perform its obligations under this Agreement or any other Loan
Document to which it is a party on a timely basis, or (c) the Collateral
(including the priority of the Bank’s Lien thereon).

“Maximum Amount” means the amount of Ten Million Dollars ($10,000,000.00).

“Maximum Rate” shall have the meaning set forth in Section 2.4(a).

“Milestone Billing” means Accounts Receivable for progress payments that are
under contracts entered into in the Borrower’s ordinary course of business and
that require the Buyer to make progress payments before completion and/or
shipment of the Items thereunder.

 

6



--------------------------------------------------------------------------------

“Permitted Liens” each of the following: (a) Liens for taxes, but only to the
extent that payment thereof shall not at the time be due or if due, the payment
thereof is being diligently contested in good faith and adequate reserves
computed in accordance with GAAP have been set aside therefor; (b) Liens in
effect on the date of this Agreement and disclosed to the Bank in annual audited
financial statements delivered on or prior to the date of this Agreement or in a
schedule hereto; (c) normal reservations, exceptions, encroachments, easements,
rights of way, covenants, conditions, restrictions and encumbrances which do not
secure indebtedness and which do not materially impair the value or utility of
the applicable property; (d) Liens incurred or deposits made in the ordinary
course of business (1) in connection with workmen’s compensation, unemployment
insurance, social security and other like laws, or (2) to secure insurance in
the ordinary course of business, the performance of bids, tenders, contracts,
leases, licenses, statutory obligations, surety, appeal and performance bonds
and other similar obligations incurred in the ordinary course of business, not,
in any of the cases specified in this clause (2), incurred in connection with
the borrowing of money, the obtaining of advances or the payment of the deferred
purchase price of property; (e) attachments, judgments and other similar Liens
arising in connection with court proceedings, provided that the execution and
enforcement of such Liens are effectively stayed and the claims secured thereby
are being actively contested in good faith with adequate reserves made therefor
in accordance with GAAP; (f) Liens imposed by law, such as landlords’,
carriers’, warehousemen’s, mechanics’, artisans’, materialmen’s and vendors’
liens, incurred in good faith in the ordinary course of business and securing
obligations which are not yet due or which are being contested in good faith by
appropriate proceedings if adequate reserves with respect thereto are maintained
in accordance with GAAP; (g) zoning restrictions, easements, licenses,
reservations, provisions, covenants, conditions, waivers, and restrictions on
the use of property, and which do not in any case singly or in the aggregate
materially impair the present value or utility of the applicable property;
(h) Liens securing purchase money indebtedness and covering the property so
purchased; (i) capital leases and sale/leaseback transactions permitted under
this Agreement; (j) Liens securing indebtedness under the Syndicated Facility;
(k) extensions, renewals and replacements of Liens referred to in clauses
(a) through (j) of this definition; provided that any such extension, renewal or
replacement Lien shall be limited to the property or assets covered by the Lien
extended, renewed or replaced and that the indebtedness secured by any such
extension, renewal or replacement Lien shall be in an amount not greater than
the amount of the indebtedness secured by the Lien extended, renewed or
replaced; and (l) such other Liens set forth on Exhibit C attached hereto.

“Person” means any individual, sole proprietorship, partnership, limited
liability partnership, joint venture, trust, unincorporated organization,
association, corporation, limited liability company, institution, public benefit
corporation, entity or government (whether national, federal, provincial, state,
county, city, municipal or otherwise, including any instrumentality, division,
agency, body or department thereof), and shall include such Person’s successors
and assigns.

“Pro Rata Percentage” shall mean, with respect to the Ex-Im Line, as of the date
of determination thereof, the principal balance of Disbursements and Letter of
Credit Obligations outstanding as a percentage of the combined principal balance
of (a) all loans from the Bank to the Borrower under the Ex-Im Line (including
the then outstanding principal balance of Disbursements and Letter of Credit
Obligations plus unfunded amounts under outstanding Letters of Credit) and
(b) all loans from the lenders under the Syndicated Facility to the borrowers
thereunder.

“Security Agreement” means that certain Security Agreement entered into by the
Borrower in favor of the Bank and Ex-Im Bank securing the Bank’s Lien in the
Collateral.

“Standby Letter of Credit” means those letters of credit subject to the ISP or
UCP issued or caused to be issued by Lender for the Borrower’s account that can
be drawn upon by a Buyer only if Borrower fails to perform all of its
obligations with respect to an Export Order.

“Syndicated Facility” means that certain revolving credit facility established
by that certain Loan Agreement dated July 12, 2006, among NATCO Group Inc., as
U.S. Borrower, NATCO Canada Ltd., as Canadian Borrower, Axsia Group Limited, as
U.K. Borrower, Wells Fargo, N.A., as U.S. Agent, HSBC Bank Canada, as Canadian
Agent, HSBC Bank PLC, as U.K. Agent, the Bank, as Syndications Agent, and other
lenders a party thereto.

 

7



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code, as the same may be in effect from time
to time in the relevant United States jurisdiction.

“UCP” means the Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 500 and any
amendments and revisions thereof.

“U.S. Content” means with respect to any Item, all the costs, including labor,
materials, services and overhead, but not markup or profit margin, which are of
U.S. origin or manufacture, and which are incorporated into an Item in the
United States.

“Warranty Letter of Credit” means a Standby Letter of Credit which is issued or
cased to be issued by the Bank to support the obligations of Borrower with
respect to a Warranty or a Standby Letter of Credit which by its terms becomes a
Warranty Letter of Credit.

 

  1.2 Terms Defined in the Borrower Agreement.

Capitalized terms not otherwise defined herein shall have the meanings given to
them in the Borrower Agreement.

 

2. EX-IM BANK-GUARANTEED REVOLVING LINE OF CREDIT AMOUNT AND TERMS

 

  2.1 Line of Credit Amount.

(a) During the availability period described below, the Bank will provide an
Ex-Im Bank-Guaranteed revolving line of credit to the Borrower (“Ex-Im Line”).
The Ex-Im Line is a revolving line of credit providing for cash advances and
Standby and Warranty Letters of Credit. During the availability period, the
Borrower may repay principal amounts and reborrow them.

(b) The amount of the Ex-Im Line (the “Ex-Im Line Commitment”) is equal to the
lesser of (i) the Maximum Amount or (ii) the Export-Related Borrowing Base.

(c) In addition to the limitation set forth in Section 2.1(b), the following
limitations will also apply to the Ex-Im Line:

(i) The Export-Related Inventory Value included in the Export-Related Borrowing
Base shall never exceed 60% of the sum of the total outstanding amount of
Disbursements and Letters of Credit Obligations.

(ii) The aggregate amount of outstanding Disbursements under the Ex-Im Line plus
the aggregate amount of Letter of Credit Obligations may not exceed at any one
time the Maximum Amount.

(iii) The aggregate amount of outstanding Disbursements under the Ex-Im Line
plus 25% of the aggregate amount of Letter of Credit Obligations may not exceed
at any one time the Export-Related Borrowing Base.

(iv) 25% of the aggregate amount of Letter of Credit Obligations for Warranty
Letters of Credit may not exceed the amount of cash collateral pledged to the
Bank to secure such Warranty Letters of Credit.

(v) Any reserve for Warranty Letters of Credit established by the Bank from the
Export-Related Borrowing Base plus the cash collateral pledged to the Bank to
secure Warranty Letters of Credit may not be less than 100% of the aggregate
amount of Letter of Credit Obligations for Warranty Letters of Credit.

 

8



--------------------------------------------------------------------------------

  2.2 Availability Period.

The Ex-Im Line is available between the date of this Agreement and the Final
Disbursement Date, or such earlier date as the availability may terminate as
provided in this Agreement (the “Ex-Im Line Expiration Date”); provided,
however, in the event that the Final Disbursement Date is extended with respect
to a Letter of Credit outstanding as of the Final Disbursement Date (as provided
in the definition of “Final Disbursement Date” above), the Ex-Im Line Expiration
Date with respect to such Letter of Credit may be extended by written notice
from the Bank until on or before the first banking day after such extended Final
Disbursement Date.

 

  2.3 Repayment Terms.

(a) The Borrower will pay interest, if any is due on such day, on the last day
of each month beginning June 2007, until payment in full of any principal
outstanding under the Ex-Im Line.

(b) The Borrower agrees not to permit the principal balance outstanding to
exceed the Ex-Im Line Commitment. If the Borrower exceeds this limit, the
Borrower will immediately pay the excess to the Bank upon the Bank’s demand.

(c) The Borrower will repay in full any principal, interest or other charges
outstanding under the Ex-Im Line no later than the Ex-Im Line Expiration Date.
Any interest period for an optional interest rate (as described below) shall
expire no later than the Ex-Im Line Expiration Date.

(d) The Borrower may prepay the loan in full or in part at any time.

(e) If at any time and for any reason:

(i) the Export-Related Borrowing Base is less than the aggregate outstanding
amount of Disbursements, the Borrower shall, upon the Bank’s election and
demand, (i) furnish additional Collateral to the Bank of a type and in an amount
satisfactory to the Bank and Ex-Im Bank or (ii) pay to the Bank an amount equal
to the difference between the aggregate outstanding amount of Disbursements and
the Export-Related Borrowing Base; and

(ii) the inventory reliance limitation set forth in Section 2.1(c)(i) is
exceeded, the Borrower shall, upon the Bank’s election and demand, (i) furnish
additional non-Inventory Collateral to the Bank of a type and in an amount
satisfactory to the Bank and Ex-Im Bank, (ii) pay to the Bank a portion of the
Disbursements or (iii) reduce the undrawn amount of outstanding Standby Letters
of Credit, in order to satisfy such inventory reliance limitation.

(f) Except for payments otherwise designated under Section 2.3(a) or 2.3(b),
payments received under this Section 2.3 may be applied to the obligations of
the Borrower to the Bank in the order and manner as the Bank in its discretion
may determine. Payments to be applied to outstanding Letters of Credit and
drafts accepted under Letters of Credit may, at the Bank’s option, be used to
prepay, or held as cash collateral to secure, the Borrower’s obligations to the
Bank with respect thereto.

 

  2.4 Interest Rate.

(a) The interest rate is a rate per year equal to the lesser of (i) the Bank’s
Prime Rate minus 0.50 percentage point(s), or (ii) the maximum lawful rate of
interest permitted under applicable usury laws, now or hereafter enacted (the
“Maximum Rate”).

(b) The Bank’s Prime Rate is the rate of interest publicly announced from time
to time by the Bank as its Prime Rate. The Bank’s Prime Rate is set by the Bank
based on various factors, including the Bank’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans. The Bank may price loans to its customers at, above, or
below the Bank’s Prime Rate. Any change in the Bank’s Prime Rate shall take
effect at the opening of business on the day specified in the public
announcement of a change in the Bank’s Prime Rate.

 

9



--------------------------------------------------------------------------------

  2.5 Optional Interest Rates.

Instead of the interest rate based on the rate stated in the paragraph entitled
“Interest Rate” above, the Borrower may elect the optional interest rates listed
below for this Ex-Im Line during interest periods agreed to by the Bank and the
Borrower. In no event shall the optional interest rate exceed the Maximum Rate.
The optional interest rates shall be subject to the terms and conditions
described later in this Agreement. Any principal amount bearing interest at an
optional rate under this Agreement is referred to as a “Portion.” The following
optional interest rate is available:

(a) The LIBOR Rate plus 1.35 percentage point(s).

 

  2.6 Letters of Credit.

(a) During the availability period, at the request of the Borrower, the Bank
will issue:

(i) Standby Letters of Credit with a maximum maturity not to extend more than
365 days beyond the date of issuance of each such Standby Letter of Credit, or
such other maturity as mutually agreed upon by the parties and, if required,
approved by Ex-Im Bank.

(ii) Warranty Letters of Credit, which shall have a maximum maturity not to
extend more than 365 days beyond the date of issuance of each such Warranty
Letter of Credit or such other maturity as mutually agreed upon by the parties
and, if required, approved by Ex-Im Bank.

(b) Notwithstanding anything to the contrary in this Section 2.6, any Letter of
Credit issued within the final 60 days of the Ex-Im Line Expiration Date shall
expire no later than the Ex-Im Line Expiration Date unless otherwise agreed by
the Bank and Ex-Im Bank.

(c) The aggregate amount of Letter of Credit Obligations supporting, and
Disbursements to fund drawings under, Warranty Letters of Credit outstanding at
any one time may not exceed the lesser of (i) 20% of the Maximum Amount or
(ii) $500,000.

(d) In calculating the principal amount outstanding under the Ex-Im Line
Commitment, the calculation shall include the amount of any Letters of Credit
outstanding, including amounts drawn on any Letters of Credit and not yet
reimbursed.

(e) The Borrower agrees:

(i) Any sum drawn under a Letter of Credit may, at the option of the Bank, be
added to the principal amount outstanding under this Agreement. The amount will
bear interest and be due as described elsewhere in this Agreement.

(ii) If there is a default under this Agreement to immediately prepay and make
the Bank whole for any outstanding Letters of Credit, or at the Bank’s option
and in such case upon written request by the Bank, provide cash collateral equal
to the face amount of any outstanding Letters of Credit.

(iii) The issuance of any Letter of Credit and any amendment to a Letter of
Credit is subject to the Bank’s written approval and must be in form and content
satisfactory to the Bank.

(iv) To sign the Bank’s form Application and Agreement for Standby Letter of
Credit.

 

10



--------------------------------------------------------------------------------

(v) To pay the Bank (a) any issuance and/or other fees that the Bank notifies
the Borrower will be charged for issuing and processing Letters of Credit for
the Borrower payable quarterly in arrears as set forth on Exhibit D and (b) a
non-refundable fee equal to the greater of $350.00 or .875% per annum of the
outstanding undrawn amount of each Standby Letter of Credit, payable quarterly
in arrears and upon expiration or termination of the applicable Standby Letter
of Credit, calculated on the basis of the face amount outstanding on the day the
fee is calculated. If there is a default under this Agreement, at the Bank’s
option, the amount of the fee shall be increased to 1.5% per annum, effective
starting on the day the Bank provides notice of the increase to the Borrower.

 

3. OPTIONAL INTEREST RATES

 

  3.1 Optional Rates.

The optional interest rate is a rate per annum. Interest will be paid on the
dates set forth in Section 2.3(a). No Portion will be converted to a different
interest rate during the applicable interest period. Upon the occurrence of an
event of default under this Agreement, the Bank may terminate the availability
of the optional interest rate for interest periods commencing after the default
occurs. At the end of any interest period, the interest rate will revert to the
rate stated in Section 2.4 above, unless the Borrower has designated the
optional interest rate for the Portion.

 

  3.2 LIBOR Rate.

The election of LIBOR Rates shall be subject to the following terms and
requirements:

(a) The interest period during which the LIBOR Rate will be in effect will be
one, two, three or six months. The first day of the interest period must be a
day other than a Saturday or a Sunday on which banks are open for business in
New York and London and dealing in offshore dollars (a “LIBOR Banking Day”). The
last day of the interest period and the actual number of days during the
interest period will be determined by the Bank using the practices of the London
inter-bank market.

(b) Each LIBOR Rate Portion will be for an amount not less than One Hundred
Thousand Dollars ($100,000).

(c) The “LIBOR Rate” means the interest rate determined by the following
formula. (All amounts in the calculation will be determined by the Bank as of
the first day of the interest period.)

 

  LIBOR Rate =   London Inter-Bank Offered Rate     (1.00 - Reserve Percentage)

Where,

(i) “London Inter-Bank Offered Rate” means, for any applicable interest period,
the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as selected by the Bank from time to time) at
approximately 11:00 a.m. London time two (2) London Banking Days before the
commencement of the interest period, for U.S. Dollar deposits (for delivery on
the first day of such interest period) with a term equivalent to such interest
period. If such rate is not available at such time for any reason, then the rate
for that interest period will be determined by such alternate method as
reasonably selected by the Bank. A “London Banking Day” is a day on which banks
in London are open for business and dealing in offshore dollars.

(ii) “Reserve Percentage” means the total of the maximum reserve percentages for
determining the reserves to be maintained by member banks of the Federal Reserve
System for

 

11



--------------------------------------------------------------------------------

Eurocurrency Liabilities, as defined in Federal Reserve Board Regulation D,
rounded upward to the nearest 1/100 of one percent. The percentage will be
expressed as a decimal, and will include, but not be limited to, marginal,
emergency, supplemental, special, and other reserve percentages.

(d) The Borrower shall irrevocably request a LIBOR Rate Portion no later than
2:00 p.m. Central time on the LIBOR Banking Day preceding the day on which the
London Inter-Bank Offered Rate will be set, as specified above. For example, if
there are no intervening holidays or weekend days in any of the relevant
locations, the request must be made at least three days before the LIBOR Rate
takes effect.

(e) The Bank will have no obligation to accept an election for a LIBOR Rate
Portion if any of the following described events has occurred and is continuing:

(i) Dollar deposits in the principal amount, and for periods equal to the
interest period, of a LIBOR Rate Portion are not available in the London
inter-bank market; or

(ii) the LIBOR Rate does not accurately reflect the cost of a LIBOR Rate
Portion.

(f) Each prepayment of a LIBOR Rate Portion, whether voluntary, by reason of
acceleration or otherwise, will be accompanied by the amount of accrued interest
on the amount prepaid and a prepayment fee as described below. A “prepayment” is
a payment of an amount on a date earlier than the scheduled payment date for
such amount as required by this Agreement.

(g) The prepayment fee shall be in an amount sufficient to compensate the Bank
for any loss, cost or expense incurred by it as a result of the prepayment,
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Portion
or from fees payable to terminate the deposits from which such funds were
obtained. The Borrower shall also pay any customary administrative fees charged
by the Bank in connection with the foregoing. For purposes of this paragraph,
the Bank shall be deemed to have funded each Portion by a matching deposit or
other borrowing in the applicable interbank market, whether or not such Portion
was in fact so funded.

 

4. FEES AND EXPENSES

 

  4.1 Fees.

(a) Ex-Im Bank Fee. The Borrower agrees to pay the Bank (i) an annual fee equal
to .75% of the Maximum Amount and (ii) the Ex-Im Bank application fee in the
amount of $100.00. The first annual fee and the application fee is due on or
before the date of this Agreement and thereafter the annual fee shall be due on
each anniversary of this Agreement during its term.

(b) Waiver Fee. If the Bank, at its discretion, agrees to waive or amend any
terms of this Agreement, the Borrower will, at the Bank’s option, pay the Bank a
fee for each waiver or amendment of the terms of this Agreement in an amount
advised by the Bank at the time the Borrower requests the waiver or amendment.
Nothing in this paragraph shall imply that the Bank is obligated to agree to any
waiver or amendment requested by the Borrower. The Bank may impose additional
requirements as a condition to any waiver or amendment.

 

  4.2 Expenses.

The Borrower agrees to immediately repay the Bank for expenses that include, but
are not limited to, filing, recording and search fees, and documentation fees.

 

  4.3 Reimbursement Costs.

(a) The Borrower agrees to reimburse the Bank for any reasonable expenses it
incurs in the preparation of this Agreement and any agreement or instrument
required by this Agreement.

 

12



--------------------------------------------------------------------------------

(b) The Borrower agrees to reimburse the Bank for the cost of periodic field
examinations of the Borrower’s books, records and collateral, and appraisals of
the collateral, at such intervals as the Bank may reasonably require, provided,
however, that as long as the Borrower provides the Bank with the financial
statements required by Section 9.3(a), the Borrower shall not be required to
reimburse the Bank for more than one such examination during a calendar year.
The actions described in this paragraph may be performed by employees of the
Bank or by independent appraisers as permitted by Ex-Im Bank.

 

  4.4 No Excess Fees.

Notwithstanding anything to the contrary in this Article 4, in no event shall
any sum payable under this Article 4 (to the extent, if any, constituting
interest under applicable laws), together with all other amounts constituting
interest under applicable laws and payable in connection with the credit
evidenced hereby, exceed the amount of interest computed at the Maximum Rate.

 

5. COLLATERAL

The property listed below now owned or owned in the future by the parties listed
below will secure the Borrower’s obligations to the Bank under the Ex-Im Line,
or if the collateral is owned by a guarantor, will secure the guaranty, if so
indicated in the security agreement. The collateral is further defined in
security agreement(s) executed by the owners of the collateral. “Collateral”
means:

(a) Export-Related Inventory owned by the Borrower.

(b) Export-Related Accounts Receivables owned by the Borrower.

(c) Export-Related General Intangibles owned by the Borrower.

 

6. DISBURSEMENTS, PAYMENTS AND COSTS

 

  6.1 Disbursements and Payments.

(a) Each payment by the Borrower will be made in Dollars and immediately
available funds by mail to the address shown on the Borrower’s statement or at
one of the Bank’s banking centers in the United States.

(b) Each disbursement by the Bank and each payment by the Borrower will be
evidenced by records kept by the Bank. In addition, the Bank may, at its
discretion, require the Borrower to sign one or more promissory notes.

 

  6.2 Requests for Credit; Equal Access by all Borrowers.

Any Borrower (or a person or persons authorized by any one of the Borrowers),
acting alone, can borrow up to the full amount of credit provided under this
Agreement. Each Borrower will be liable for all extensions of credit made under
this Agreement to any other Borrower.

 

  6.3 Telephone and Telefax Authorization.

a) The Bank may honor telephone or telefax instructions or email instructions
containing an electronic signature for advances or repayments or for the
designation of optional interest rates and telefax requests for the issuance of
letters of credit given, or purported to be given, by any one of the individuals
authorized to sign loan agreements on behalf of the Borrower, or any other
individual designated by any one of such authorized signers.

(b) Advances will be deposited in and repayments will be withdrawn from the
Borrower’s account with the Bank as designated in writing by the Borrower.

 

13



--------------------------------------------------------------------------------

(c) The Borrower will indemnify and hold the Bank harmless from all liability,
loss, and costs in connection with any act resulting from telephone or telefax
instructions the Bank reasonably believes are made by any individual authorized
by the Borrower to give such instructions. This paragraph will survive this
Agreement’s termination, and will benefit the Bank and its officers, employees,
and agents.

 

  6.4 Pre-Billing.

(a) Prior to the date each payment of principal and interest and any fees from
the Borrower becomes due (the “Due Date”), the Bank will mail to the Borrower a
statement of the amounts that will be due on that Due Date (the “Billed
Amount”). The bill will be mailed a specified number of calendar days prior to
the Due Date, which number of days will be mutually agreed from time to time by
the Bank and the Borrower. The calculations in the bill will be made on the
assumption that no new extensions of credit or payments will be made between the
date of the billing statement and the Due Date, and that there will be no
changes in the applicable interest rate.

(c) The Borrower shall make payment to the Bank for the Billed Amount,
regardless of the actual amount due on that date (the “Accrued Amount”). If the
Billed Amount differs from the Accrued Amount, the discrepancy will be treated
as follows:

(i) If the Billed Amount is less than the Accrued Amount, the Billed Amount for
the following Due Date will be increased by the amount of the discrepancy. The
Borrower will not be in default by reason of any such discrepancy.

(ii) If the Billed Amount is more than the Accrued Amount, the Billed Amount for
the following Due Date will be decreased by the amount of the discrepancy.

Regardless of any such discrepancy, interest will continue to accrue based on
the actual amount of principal outstanding without compounding. The Bank will
not pay the Borrower interest on any overpayment.

 

  6.5 Banking Days.

Unless otherwise provided in this Agreement, a banking day is a day other than a
Saturday, Sunday or other day on which commercial banks are authorized to close,
or are in fact closed, in the state of Texas, and, if such day relates to
amounts bearing interest at an offshore rate (if any), means any such day on
which dealings in dollar deposits are conducted among banks in the offshore
dollar interbank market. All payments and disbursements which would be due on a
day which is not a banking day will be due on the next banking day. All payments
received on a day which is not a banking day will be applied to the credit on
the next banking day.

 

  6.6 Interest Calculation.

Except as otherwise stated in this Agreement, all interest and fees, if any,
will be computed on the basis of a 360-day year and the actual number of days
elapsed. This results in more interest or a higher fee than if a 365-day year is
used. Principal amounts which are not paid when due under this Agreement shall
continue to bear interest until paid.

 

  6.7 Default Rate.

Upon the occurrence of any default and after any applicable cure period, or
after maturity or after judgment has been rendered on any obligation under this
Agreement, all amounts outstanding under this Agreement, including any interest,
fees, or costs which are not paid when due, will at the option of the Bank bear
interest at a rate which is the lesser of (i) the Maximum Rate or (ii) 2.0
percentage point(s) higher than the rate of interest otherwise provided under
this Agreement. This may result in compounding of interest. This will not
constitute a waiver of any default.

 

14



--------------------------------------------------------------------------------

  6.8 Taxes.

(a) If any payments to the Bank under this Agreement are made from outside the
United States, the Borrower will not deduct any foreign taxes from any payments
it makes to the Bank. If any such taxes are imposed on any payments made by the
Borrower (including payments under this paragraph), the Borrower will pay the
taxes and will also pay to the Bank, at the time interest is paid, any
additional amount which the Bank specifies as necessary to preserve the
after-tax yield the Bank would have received if such taxes had not been imposed.
The Borrower will confirm that it has paid the taxes by giving the Bank official
tax receipts (or notarized copies) within thirty (30) days after the due date.

(b) Payments made by the Borrower to the Bank will be made without deduction of
United States withholding or similar taxes. If the Borrower is required to pay
U.S. withholding taxes, the Borrower will pay such taxes in addition to the
amounts due to the Bank under this Agreement. If the Borrower fails to make such
tax payments when due, the Borrower indemnifies the Bank against any liability
for such taxes, as well as for any related interest, expenses, additions to tax,
or penalties asserted against or suffered by the Bank with respect to such
taxes.

 

  6.9 Payments in Kind.

After an event of default under the Ex-Im Line, if the Bank requires delivery in
kind of the proceeds of collection of the Borrower’s accounts receivable, such
proceeds shall be credited (a) first, to interest then due and payable,
(b) second, to any outstanding principal at such time, (c) third, to other sums
owed to the Bank under this Agreement at such time and (d) fourth to the
Borrower. All such credits will be conditioned upon collection and any returned
items may, at the Bank’s option, be charged to the Borrower.

 

7. CONDITIONS

Before the Bank is required to extend any credit to the Borrower under this
Agreement, it must receive any documents and other items it may reasonably
require, in form and content acceptable to the Bank, including any items
specifically listed below.

 

  7.1 Authorizations.

If the Borrower is anything other than a natural person, evidence that the
execution, delivery and performance by the Borrower of this Agreement and any
instrument or agreement required under this Agreement have been duly authorized.

 

  7.2 Governing Documents.

A copy of the Borrower’s organizational documents.

 

  7.3 Security Agreements.

Signed original security agreements covering the personal property collateral
which the Bank requires.

 

  7.4 Perfection and Evidence of Priority.

Evidence that the security interests and liens in favor of the Bank are valid,
enforceable, properly perfected in a manner acceptable to the Bank and prior to
all others’ rights and interests, except those the Bank consents to in writing.

 

15



--------------------------------------------------------------------------------

  7.5 Payment of Fees.

Payment of all fees and other amounts due and owing to the Bank, including
without limitation the Ex-Im Bank Guarantee fee, the Ex-Im Bank Application fee
as required by the paragraph entitled “Fees” and payment of all accrued and
unpaid expenses incurred by the Bank as required by the paragraph entitled
“Reimbursement Costs.”

 

  7.6 Good Standing.

Certificates of good standing for the Borrower from its state of formation and
from any other state in which the Borrower is required to qualify to conduct its
business.

 

  7.7 Legal Opinion.

A written opinion from the Borrower’s legal counsel, covering such matters as
the Bank may require. The legal counsel and the terms of the opinion must be
acceptable to the Bank.

 

  7.8 Intercreditor Agreement.

An executed Intercreditor Agreement.

 

  7.9 Insurance.

Evidence of insurance coverage, as required in the “Covenants” section of this
Agreement.

 

  7.10 Other Required Documentation.

The Ex-Im Guarantee, signed by Ex-Im Bank. All of the following documents signed
by the Borrower: Security Agreement Questionnaire, Ex-Im Bank Application,
Borrower Agreement, and Economic Impact Certification. Any other items required
by Ex-Im Bank in connection with the Ex-Im Bank Guarantee or which the Bank may
reasonably require.

 

  7.11 Conditions to Extensions of Credit under Ex-Im Line.

Before the first extension of credit under the Ex-Im Line, and thereafter on a
monthly basis:

(a) A summary of the Export Orders being financed with the extension of credit,
and, if requested by the Bank, copies of such Export Orders; provided, however,
that each fiscal quarter of the Borrower the Bank will require a sampling of not
less than 10% of the Dollar volume and/or number of invoices supporting Credit
Accommodations made during the past quarter, which sampling shall be selected by
the Bank in its sole discretion.

(b) If requested by the Bank, an Export-Related Borrowing Base Certificate.

(c) Such other documents, instruments and things as may be necessary or
desirable in the discretion of the Bank to perfect its security interest in the
Collateral and to protect its rights with respect to the Collateral.

 

8. REPRESENTATIONS AND WARRANTIES

When the Borrower signs this Agreement, and until the Bank is repaid in full,
the Borrower makes the following representations and warranties. Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:

 

  8.1 Formation, Etc.

The Borrower is duly formed and existing under the laws of the state or other
jurisdiction where organized. The Borrower is an Eligible Person.

 

16



--------------------------------------------------------------------------------

  8.2 Authorization.

This Agreement, and any instrument or agreement required hereunder, are within
the Borrower’s powers, have been duly authorized under, and do not conflict
with, any of its organizational papers.

 

  8.3 Enforceable Agreement.

This Agreement is a legal, valid and binding agreement of the Borrower,
enforceable against the Borrower in accordance with its terms, and any
instrument or agreement required hereunder, when executed and delivered, will be
similarly legal, valid, binding and enforceable except as may be limited by
applicable bankruptcy, insolvency, reorganization or other similar law and
general principles of equity.

 

  8.4 Good Standing.

In each state in which the Borrower does business and where required, it is
properly licensed, in good standing, and, where required, in compliance with
fictitious name statutes, except to the extent not reasonably expected to have a
Material Adverse Effect.

 

  8.5 No Conflicts.

This Agreement does not conflict with any law, agreement, or obligation by which
the Borrower is bound, except to the extent not reasonably expected to have a
Material Adverse Effect.

 

  8.6 Financial Information.

All financial and other information that has been or will be supplied to the
Bank is, or will be when supplied, sufficiently complete as of the date thereof
to give the Bank accurate knowledge in all material respects of the Borrower’s
financial condition, including all material contingent liabilities. Since the
date of the most recent financial statement provided to the Bank, there has been
no material adverse change in the business condition (financial or otherwise),
operations or properties of the Borrower. Any account receivable and inventory
balances set forth on any borrowing base certificate delivered to the Bank has
been or shall have been, as applicable, reconciled by the Borrower with its
general ledger, account receivables aging report and inventory report.

 

  8.7 Lawsuits.

There is no material lawsuit, tax claim or other dispute pending or threatened
against the Borrower which, if lost, would be reasonably expected to impair the
Borrower’s financial condition or ability to repay the loan, except as have been
disclosed in writing to the Bank.

 

  8.8 Collateral.

All Collateral is owned by the grantor of the security interest free of any
liens or interests of others, except for Permitted Liens.

 

  8.9 Permits, Franchises.

The Borrower possesses all permits, memberships, franchises, contracts and
licenses required and all trademark rights, trade name rights, patent rights,
copyrights, and fictitious name rights necessary to enable it to conduct the
business in which it is now engaged, except to the extent not reasonably
expected to have a Material Adverse Effect.

 

17



--------------------------------------------------------------------------------

  8.10 Other Obligations.

The Borrower is not in default on any obligation for borrowed money, any
purchase money obligation or any other material lease, commitment, contract,
instrument or obligation, except as have been disclosed in writing to the Bank.

 

  8.11 Tax Matters.

The Borrower has no knowledge of any pending assessments or adjustments of its
income tax for any year and all taxes due have been paid, except as have been
disclosed in writing to the Bank or except to the extent not reasonably expected
to have a Material Adverse Effect.

 

  8.12 No Event of Default.

There is no event which is, or with notice or lapse of time or both would be, a
default under this Agreement.

 

  8.13 Insurance.

The Borrower has obtained, and maintained in effect, the insurance coverage
required in Article 9 of this Agreement.

 

  8.14 Location of Borrower.

The place of business of the Borrower (or, if the Borrower has more than one
place of business, its chief executive office) is located at the address listed
on the signature page of this Agreement.

 

  8.15 Merchantable Inventory; Compliance with FLSA.

All inventory which is included in the Export-Related Borrowing Base is of good
and merchantable quality and free from defects, and has been produced in
compliance with the requirements of the U.S. Fair Labor Standards Act (29 U.S.C.
§§201 et seq.).

 

  8.16 Trading With the Enemy.

Neither the execution of this Agreement nor the use of proceeds thereof violates
the Trading With the Enemy Act of 1917, as amended, nor any of the foreign
assets control regulations promulgated thereunder or under the International
Emergency Economic Powers Act or the U.N. Participation Act of 1945.

 

  8.17 Owner List.

Exhibit E attached hereto is a true, correct and complete shareholder list
indicating (a) each owner that owns 5% or more of NATCO and (b) each owner of
the other Borrowers and their respective ownership interests.

 

  8.18 Economic Impact Statement.

Each Economic Impact Certification executed and delivered to the Bank by the
Borrower is and true, complete and correct in all material respects.

 

  8.19 Location of Inventory.

All Export-Related Inventory shall be located at one or more of the addresses
set forth on Exhibit F attached hereto, and such other addresses as the Borrower
may disclose from time to time by prior written notice to the Bank.

 

18



--------------------------------------------------------------------------------

9. COVENANTS

The Borrower agrees, so long as credit is available under this Agreement and
until the Bank is repaid in full:

 

  9.1 Use of Proceeds.

To use the proceeds of the Ex-Im Line only for the purposes permitted under
Section 2.01 of the Borrower Agreement and not in violation of the Acts referred
to in Section 8.16 hereof.

 

  9.2 Compliance with Borrower Agreement.

With respect to the Ex-Im Line, to comply with each of the terms, covenants and
provisions of the Borrower Agreement. In the event of any conflict between any
provision of this Agreement and a comparable provision in the Borrower
Agreement, the Borrower shall comply with whichever provision is more
restrictive or imposes a greater burden or obligation on the Borrower.

 

  9.3 Financial Information.

To provide the following financial information and statements in form and
content acceptable to the Bank, and such additional information as requested by
the Bank from time to time: The Bank reserves the right, upon written notice to
the Borrower, to require the Borrower to deliver information and statements
(other than financial statements and tax returns required by subsection (a),
(b) or (c)) to the Bank more frequently than otherwise provided below, and to
use such additional information and statements to measure any applicable
covenants in this Agreement.

(a) Within 120 days of the fiscal year end, the annual consolidated financial
statements of NATCO, certified and dated by an authorized financial officer.
These financial statements must be audited by an independent registered public
accounting firm as determined under the rules of the Public Company Accounting
Oversight Board.

(b) Within 45 days of the end of each of the first three fiscal quarters,
quarterly consolidated financial statements of NATCO, certified and dated by an
authorized financial officer. These financial statements must be reviewed by an
independent registered public accounting firm as determined under the rules of
the Public Company Accounting Oversight Board.

(c) Copies of the consolidated federal income tax return of NATCO, within 30
days of filing and, if requested by the Bank, copies of any extensions of the
filing date.

(d) Within 45 days of the end of each quarter, a compliance certificate of the
Borrower in a form attached as Exhibit G, signed by an authorized financial
officer.

(e) An Export-Related Borrowing Base Certificate in the form of Exhibit H
attached hereto setting forth the Export-Related Borrowing Base as of the last
day of each month, within thirty (30) days after the end of each month, with
accompanying summaries of Export Orders, or, if requested by the Bank from time
to time, copies of the Export Orders, relating to the Export-Related Accounts
Receivable and Export-Related Inventory, to the extent included in the
Export-Related Borrowing Base. Any account receivable and inventory balances
that support the Export-Related Borrowing Base Certificate shall be reconciled
with the Borrower’s general ledger, Accounts Receivable Aging Report and
inventory schedule.

(f) An Accounts Receivable Aging Report aged from the invoice due date detailing
the terms of the amounts due from each Buyer as of the last day of each month,
within thirty (30) days after the end of each month.

(g) A summary aging by vendor of export-related accounts payable within thirty
(30) days after the end of each month.

 

19



--------------------------------------------------------------------------------

(h) An inventory listing within thirty (30) days after the end of each month by
project showing cost in excess of billing.

(i) If requested by the Bank , a listing of the names and location of all
debtors obligated upon the Borrower’s Export-Related Accounts Receivable within
thirty (30) days after the end of each quarter unless such information is
included in Accounts Receivable Aging Report.

(j) If requested by the Bank, copies of all letters of credit issued in support
of the Borrower’s Export-Related Accounts Receivable.

(k) Promptly upon the Bank’s request, such other books, records, statements,
lists of property and accounts, budgets, forecasts or reports as to the
Borrower, or other data concerning the Collateral, as the Bank may reasonably
request.

 

  9.4 Funded Debt to EBITDA Ratio.

To maintain on a consolidated basis a ratio of Funded Debt to EBITDA not
exceeding 3.50:1.00.

“Funded Debt” means, without duplication, the sum of all indebtedness of NATCO
and its subsidiaries on a consolidated basis for borrowed money including but
not limited to (i) senior bank debt, senior notes and subordinated debt;
(ii) financial bank guarantees and financial letters of credit; (iii) capital
leases; (iv) contingent obligations for borrowed money indebtedness; (v) bank
overdrafts and (vi) to the extent treated as “indebtedness” under GAAP, interest
rate risk indebtedness.

“EBITDA” means, for any period, the sum of (without duplication, and without
giving effect to any extraordinary losses or gains during such period) the
following determined on a consolidated for NATCO and its subsidiaries: (a) net
income or deficit during such period, plus (b) to the extent deducted in
determining net income: (i) income tax expense, (ii) interest expense,
(iii) amortization, (iv) depreciation, (v) other non-cash and non-recurring
items during such period, and (vi) non-cash retiree medical expenses. This
calculation will be subject to pro forma adjustments for acquisitions and
divestitures as if such acquisitions or divestitures occurred at the beginning
of the applicable period. Adjustments allowed pursuant to Article 11, Regulation
S-X of the Exchange Act of 1934 will also be included in the calculation of
EBITDA.

This ratio will be calculated at the end of each quarter for which the Bank
requires financial statements, using the results of the twelve-month period
ending on such quarter.

 

  9.5 Fixed Charge Coverage Ratio.

To maintain, with respect to NATCO on a consolidated basis, a Fixed Charge
Coverage Ratio of at least 1.0:1.0.

“Fixed Charge Coverage Ratio” means, as of any day, the ratio of (a) EBITDA for
the 12 months ending on such day less the current portion of federal, state and
provincial cash income tax expense recognized during such 12-month period to
(b) the sum of (1) the principal component of debt service for such 12-month
period plus cash interest expense for such 12-month period paid by NATCO and its
subsidiaries plus (3) Permitted Dividends (as defined in the Syndicated
Facility) by NATCO or any subsidiary of NATCO plus (4) actual maintenance
capital expenditures paid by NATCO and its subsidiaries for such 12-month
period.

This ratio will be calculated at the end of each quarter for which the Bank
requires financial statements, using the results of the twelve-month period
ending on such quarter.

 

20



--------------------------------------------------------------------------------

  9.6 Other Debts.

Not to have outstanding or incur any direct or contingent liabilities or lease
obligations (other than those to the Bank), or become liable for the liabilities
of others, without the Bank’s written consent. This does not prohibit:

(a) Acquiring goods, supplies, or merchandise on normal trade credit.

(b) Endorsing negotiable instruments received in the usual course of business.

(c) Obtaining surety bonds in the usual course of business.

(d) Liabilities, lines of credit and leases in existence on the date of this
Agreement disclosed in the Borrower’s most recent financial statement, including
any renewals or modifications thereof.

(e) Additional debts and lease obligations for the acquisition of fixed assets,
to the extent permitted elsewhere in this Agreement.

(f) Indebtedness permitted by Section 8.1 (or comparable sections) of the
Syndicated Facility.

 

  9.7 Other Liens.

Not to create, assume, or allow any security interest or lien (including
judicial liens) on property the Borrower now or later owns, except:

(a) Liens and security interests in favor of the Bank.

(b) Permitted Liens.

(c) Liens permitted by Section 8.2 (or comparable section) of the Syndicated
Facility.

 

  9.8 Maintenance of Property.

To cause all material properties of the Borrower to be maintained, preserved,
protected and kept in reasonably good repair, working order and condition so
that the business carried on in connection therewith may be conducted properly
and efficiently.

 

  9.9 Loans and Investments.

The Borrowers will not, and will not permit any of its subsidiaries to, directly
or indirectly, make or have outstanding any loans, advances or other extensions
of credit; or make or permit to remain outstanding any capital contributions to,
or purchase or own any stocks, bonds, notes, debentures or other securities of,
any person other than as permitted by Section 8.8 (or comparable section) of the
Syndicated Facility. This Section 9.9 shall not be construed to prohibit
advances made to employees, officers and directors in the usual, customary and
ordinary course of business.

 

  9.10 Additional Negative Covenants.

Not to, without the Bank’s written consent:

(a) With respect to NATCO, enter into any consolidation or merger in which NATCO
is not the surviving party.

(b) Engage in any business activities substantially different from the
Borrower’s present business.

 

21



--------------------------------------------------------------------------------

(c) Liquidate or dissolve the Borrower’s business; provided that National Tank
and TEST may liquidate or dissolve if (i) NATCO determines such action to be in
the best interest of NATCO and its subsidiaries; (ii) all the liquidating
dividends are paid to NATCO; and (iii) NATCO gives the Bank written notice of
such action at least ten (10) prior to taking such action.

 

  9.11 Notices to Bank.

To promptly notify the Bank in writing of:

(a) Any lawsuit alleging amount in controversy over $50,000,000 against the
Borrower.

(b) Any material dispute between any governmental authority and the Borrower.

(c) Any event of default under the Loan Documents, or any event which, with
notice or lapse of time or both, would constitute an event of default.

(d) Any material adverse change in the Borrower’s business condition (financial
or otherwise), operations, properties or ability to repay the credit.

 

  9.12 Insurance.

To maintain insurance on the Borrower’s property with responsible companies in
such amounts, with such deductibles and against such risks as are usually
carried by owners of similar businesses and properties in the same general areas
in which the Borrower operates, and furnish the Bank satisfactory evidence
thereof promptly upon request. The Borrower shall provide the Bank with a
certificate showing coverage provided under the policies of insurance and such
policies shall be endorsed to the effect that they will not be canceled for
nonpayment of premium, reduced or affected in any material manner without thirty
(30) days prior written notice to the Bank.

 

  9.13 Compliance with Laws.

To comply with the laws (including any fictitious or trade name statute),
regulations, and orders of any government body with authority over the
Borrower’s business except where failure to comply would not reasonably be
expected to have a Material Adverse Effect. The Bank shall have no obligation to
make any advance to the Borrower except in compliance with all applicable laws
and regulations and the Borrower shall fully cooperate with the Bank in
complying with all such applicable laws and regulations.

 

  9.14 Books and Records.

To maintain adequate books and records.

 

  9.15 Audits; Field Exams.

Upon reasonable notice, to allow the Bank and its agents to inspect the
Borrower’s properties and examine, audit, and make copies of books and records
at any reasonable time. If any of the Borrower’s properties, books or records
are in the possession of a third party, the Borrower authorizes that third party
to permit the Bank or its agents to have access to perform inspections or audits
and to respond to the Bank’s requests for information concerning such
properties, books and records. The Borrower shall pay for the cost of
semi-annual field exams and for any audits or exams after an event of default
has occurred hereunder. Notwithstanding the foregoing, the Bank shall not
conduct more than two such field exams per calendar year and shall substitute
the annual audited consolidated financial statements of the Borrower for one
such field exam.

 

  9.16 Perfection of Liens.

To help the Bank perfect and protect its security interests and liens under this
Agreement, and reimburse it for reasonable costs it incurs to protect its
security interests and liens.

 

22



--------------------------------------------------------------------------------

  9.17 Cooperation.

To take any action reasonably requested by the Bank to carry out the intent of
this Agreement.

 

  9.18 Mandatory Prepayment; Early Termination.

(a) To immediately repay the entire principal balance of the Ex-Im Line,
together with interest, any fees (including any prepayment fees) and any other
amounts due hereunder, and not obtain any further credit hereunder, upon the
occurrence of the following event (“Termination Event”): the Syndicated
Facility, as now in effect or as hereafter renewed, amended or restated is
terminated, for any reason; including, without limitation, termination of the
Syndicated Facility at the request of the borrowers thereunder, termination of
the Syndicated Facility upon prepayment by such borrowers, or termination as
otherwise provided under the Syndicated Facility.

(b) To repay within 120 days the entire principal balance of the Ex-Im Line,
together with interest, any fees (including any prepayment fees) and any other
amounts due hereunder if the Bank ceases to be the syndication agent or a lender
under the Syndicated Facility; provided, however, if the Bank’s ceasing to be
the syndication agent or a lender under the Syndicated Facility is associated
with a Termination Event, repayment shall be in accordance with Section 9.18(a)
hereof.

 

  9.19 Continued Security Interest.

The Borrower shall not change (a) its name or identity in any manner, (b) the
location of its principal place of business or its jurisdiction of organization
or formation, (c) the location of any Collateral other than to a location listed
on Exhibit F or (d) the location of any of the books or records related to the
Collateral, in each instance without giving 30 days prior written notice thereof
to the Bank and taking all actions deemed necessary or appropriate by the Bank
to continuously protect and perfect the Bank’s liens upon the Collateral.

 

  9.20 Terms of Sale of Items.

The Borrower agrees that the terms of sale for Items shall be typical for the
industry but in no event shall allow for payment more than 180 days following
the original invoice date, and the terms of sale may include those terms set
forth on Exhibit B attached hereto.

 

10. INTENTIONALLY OMITTED

 

11. DEFAULT AND REMEDIES

If any of the following events of default occurs, the Bank may do one or more of
the following: declare the Borrower in default, stop making any additional
credit available to the Borrower, and require the Borrower to repay its entire
debt immediately and without prior notice. If an event which, with notice or the
passage of time, will constitute an event of default has occurred and is
continuing, the Bank has no obligation to make advances or extend additional
credit under this Agreement. In addition, if any event of default occurs, the
Bank shall have all rights, powers and remedies available under any instruments
and agreements required by or executed in connection with this Agreement, as
well as all rights and remedies available at law or in equity. If an event of
default occurs under the paragraph entitled “Bankruptcy,” below, with respect to
the Borrower, then the entire debt outstanding under this Agreement will
automatically be due immediately.

 

  11.1 Failure to Pay.

(a) The Borrower fails to make a payment of principal under this Agreement when
due or fails to make a payment of interest within ten (10) days after the date
when due.

(b) The Borrower fails to make a payment of any fee or other sum under this
Agreement within ten (10) days after the date when due; provided, however, that
with respect to Letter of Credit fees pursuant to Section 2.6(e)(v) hereof,
failure to make payment of any such fee within ten (10) days after the date when
due shall not constitute an event of default so long as the calculation of such
fee is disputed by the Borrower in good faith.

 

23



--------------------------------------------------------------------------------

  11.2 Other Bank Agreements.

Any default occurs, and continues after any applicable cure period, under any
other agreement the Borrower or any of the Borrower’s related entities or
affiliates has with the Bank or any affiliate of the Bank including, but not
limited to, the Syndicated Facility as now in effect or as hereafter renewed,
amended or restated.

 

  11.3 Cross-default.

Any default occurs under any agreement in connection with any credit the
Borrower has obtained from anyone else including, but not limited to, the
Syndicated Facility as now in effect or as hereafter renewed, amended or
restated, or which the Borrower has guaranteed, if such default is not cured
within thirty (30) days.

 

  11.4 False Information.

The Borrower or any Obligor has given the Bank false or misleading information
or representations, except as could not reasonably be expected to have a
Material Adverse Effect.

 

  11.5 Bankruptcy.

The Borrower files a bankruptcy petition, a bankruptcy petition is filed against
the Borrower, or the Borrower makes a general assignment for the benefit of
creditors.

 

  11.6 Receivers.

A receiver or similar official is appointed for a substantial portion of the
Borrower’s or any Obligor’s business, or the business is terminated, or, if any
Obligor is anything other than a natural person, such Obligor is liquidated or
dissolved.

 

  11.7 Lien Priority.

The Bank fails to have an enforceable first lien (except for Permitted Liens or
any other prior liens to which the Bank has consented in writing) on or security
interest in the Collateral.

 

  11.8 Judgments.

Any final, non-appealable judgments or arbitration awards are entered against
the Borrower in an aggregate amount of $30,000,000 or more in excess of any
insurance coverage which are not paid within thirty (30) days of entry of such
judgment or award.

 

  11.9 Material Adverse Effect.

A Material Adverse Effect occurs, or is reasonably likely to occur.

 

  11.10 Government Action.

Any government authority takes action that materially adversely affects the
Borrower’s financial condition or ability to repay, except as could not
reasonably expected to have a Material Adverse Effect.

 

24



--------------------------------------------------------------------------------

  11.11 Default under Related Documents.

Any default occurs, and continues after any applicable cure period, under any
subordination agreement, security agreement, or other document required by or
delivered in connection with this Agreement or any such document is no longer in
effect.

 

  11.12 Other Breach Under Agreement.

A default occurs under any other term or condition of this Agreement not
specifically referred to in this Article and such default is not cured within
thirty (30) days after the Bank gives written notice of such to the Borrower.
This includes without limitation (i) any borrowing base requirements, (ii) line
of credit amount limitations, and (iii) any failure or anticipated failure by
the Borrower (or any other party named in the Covenants section) to comply with
any financial covenants set forth in this Agreement, whether such failure is
evidenced by financial statements delivered to the Bank or is otherwise known to
the Borrower or the Bank.

 

  11.13 Breach Under Borrower Agreement.

The Borrower breaches or defaults under any term, condition or provision of the
Borrower Agreement and such default is not cured within any applicable cure
period.

 

12. ENFORCING THIS AGREEMENT; MISCELLANEOUS

 

  12.1 GAAP.

Except as otherwise stated in this Agreement, all financial information provided
to the Bank and all financial covenants will be made under GAAP, consistently
applied.

 

  12.2 Disposition of Schedules and Reports.

The Bank will not be obligated to return any schedules, invoices, statements,
budgets, forecasts, reports or other papers delivered by the Borrower. The Bank
will destroy or otherwise dispose of such materials at such time as the Bank, in
its discretion, deems appropriate.

 

  12.3 Returned Merchandise.

Until the Bank exercises its rights to collect the accounts receivable as
provided under any security agreement required under this Agreement, the
Borrower may continue its present policies for returned merchandise and
adjustments. Credit adjustments with respect to returned merchandise shall be
made immediately upon receipt of the merchandise by the Borrower or upon such
other disposition of the merchandise by the debtor in accordance with the
Borrower’s instructions.

 

  12.4 Release of Information to Ex-Im Bank.

The Borrower authorizes the Bank to release to Ex-Im Bank such information and
records as Ex-Im Bank may from time to time request concerning matters relating
to this Agreement, the Ex-Im Line and any other loans or extensions of credit
provided by the Bank to the Borrower.

 

  12.5 Waiver of Confidentiality.

The Borrower authorizes the Bank to discuss the Borrower’s financial affairs and
business operations with any accountants, auditors, business consultants, or
other professional advisors employed by the Borrower, and authorizes such
parties to disclose to the Bank such financial and business information or
reports (including management letters) concerning the Borrower as the Bank may
request.

 

25



--------------------------------------------------------------------------------

  12.6 Indemnification.

The Borrower will indemnify and hold the Bank harmless from any loss, liability,
damages, judgments, and costs of any kind relating to or arising directly or
indirectly out of (a) this Agreement or any document required hereunder, (b) any
credit extended or committed by the Bank to the Borrower hereunder, (c) any
claim, whether well-founded or otherwise, that there has been a failure to
comply with any law regulating the Borrower’s sales or leases to or performance
of services for debtors obligated upon the Borrower’s accounts receivable and
disclosures in connection therewith, and (d) any litigation or proceeding
related to or arising out of this Agreement, any such document, any such credit,
or any such claim provided that the foregoing indemnity shall not apply to the
Bank’s gross negligence or willful misconduct. This indemnity includes but is
not limited to reasonable attorneys’ fees. This indemnity extends to the Bank,
its parent, subsidiaries and all of their directors, officers, employees,
agents, successors, attorneys, and assigns. This indemnity will survive
repayment of the Borrower’s obligations to the Bank. All sums due to the Bank
hereunder shall be obligations of the Borrower, due and payable immediately
without demand.

 

  12.7 Texas Law.

This Agreement is governed by Texas law. It is the intention of the parties to
comply with applicable usury laws. The parties agree that the total amount of
interest contracted for, charged, collected or received by the Bank under this
Agreement shall not exceed the Maximum Rate. To the extent, if any, that Chapter
303 of the Texas Finance Code (the “Code”) is relevant to the Bank for purposes
of determining the Maximum Rate, the parties elect to determine the Maximum Rate
under the Code pursuant to the “weekly ceiling” from time to time in effect, as
referred to and defined in § 303.001-303.016 of the Code; subject, however, to
any right the Bank subsequently may have under applicable law to change the
method of determining the Maximum Rate. Notwithstanding any contrary provisions
contained herein, (a) the Maximum Rate shall be calculated on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may
be; (b) in determining whether the interest hereunder exceeds interest at the
Maximum Rate, the total amount of interest shall be spread throughout the entire
term of this Agreement until its payment in full; (c) if at any time the
interest rate chargeable under this Agreement would exceed the Maximum Rate,
thereby causing the interest payable under this Agreement to be limited to the
Maximum Rate, then any subsequent reductions in the interest rate(s) shall not
reduce the rate of interest charged under this Agreement below the Maximum Rate
until the total amount of interest accrued from and after the date of this
Agreement equals the amount of interest which would have accrued if the interest
rate(s) had at all times been in effect; (d) if the Bank ever charges or
receives anything of value which is deemed to be interest under applicable Texas
law, and if the occurrence of any event, including acceleration of maturity of
obligations owing to the Bank, should cause such interest to exceed the maximum
lawful amount, any amount which exceeds interest at the Maximum Rate shall be
applied to the reduction of the unpaid principal balance under this Agreement or
any other indebtedness owed to the Bank by the Borrower, and if this Agreement
and such other indebtedness are paid in full, any remaining excess shall be paid
to the Borrower; and (e) Chapter 346 of the Code shall not be applicable to this
Agreement or the indebtedness outstanding hereunder.

 

  12.8 Consent to Jurisdiction.

EACH PARTY IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS IN ANY WAY ARISING
OUT OF OR RELATED TO THIS AGREEMENT WILL BE LITIGATED IN THE DISTRICT COURT OF
HARRIS COUNTY, TEXAS, OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF TEXAS, HOUSTON DIVISION. EACH PARTY HEREBY CONSENTS AND SUBMITS TO
THE JURISDICTION OF ANY COURT LOCATED WITHIN THE SOUTHERN DISTRICT OF TEXAS,
WAIVES PERSONAL SERVICE OF PROCESS UPON SUCH PARTY, AND AGREES THAT ALL SUCH
SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL DIRECTED TO SUCH PARTY AT THE
ADDRESS STATED ON THE SIGNATURE PAGE HEREOF AND SERVICE SO MADE WILL BE DEEMED
TO BE COMPLETED UPON ACTUAL RECEIPT. IN ADDITION, EACH PARTY HEREBY IRREVOCABLY
WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ANY DEFENSE ASSERTING AN
INCONVENIENT FORUM IN CONNECTION THEREWITH.

 

26



--------------------------------------------------------------------------------

  12.9 Waiver of Jury Trial.

THE BORROWER AND THE BANK EACH WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS (A) UNDER THIS AGREEMENT OR ANY
RELATED AGREEMENT OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION WITH THIS
AGREEMENT OR (B) ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING WILL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY. THE BORROWER AGREES THAT IT WILL NOT
ASSERT ANY CLAIM AGAINST THE BANK OR ANY OTHER PERSON INDEMNIFIED UNDER THIS
AGREEMENT ON ANY THEORY OF LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL,
INCIDENTAL OR PUNITIVE DAMAGES.

 

  12.10 Successors and Assigns.

This Agreement is binding on the Borrower’s and the Bank’s successors and
assignees. The Borrower agrees that it may not assign this Agreement without the
Bank’s prior consent. The Bank may sell participations in or assign this loan
and any credit facilities hereunder, and may exchange information about the
Borrower (including, without limitation, any information regarding any hazardous
substances) with actual or potential participants or assignees, including
without limitation Ex-Im Bank. If a participation is sold or the loan is
assigned, the purchaser will have the right of set-off against the Borrower.

 

  12.11 Severability; Waivers.

(a) Should any clause, sentence, paragraph or Section of this Agreement be
judicially declared to be invalid, unenforceable or void, such decision shall
not have the effect of invalidating or voiding the remainder of this Agreement,
and the parties hereto agree that the part or parts of this Agreement so held to
be invalid, unenforceable or void will be deemed to have been stricken herefrom
and the remainder will have the same force and effectiveness as if such part or
parts had never been included herein.

(b) No failure or delay on the part of the Bank in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. No course of dealing
between any Borrower or any subsidiary of such Borrower, and the Bank shall
operate as a waiver of any right of the Bank. No modification or waiver of any
provision of this Agreement, nor consent to any departure by the Borrowers
therefrom shall in any event be effective unless the same shall be in writing,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Except as otherwise provided by this
Agreement or applicable law, no notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances.

 

  12.12 Attorneys’ Fees.

The Borrower shall reimburse the Bank for any reasonable costs and attorneys’
fees incurred by the Bank in connection with the preparation of this Agreement
and any agreement or instrument required by this Agreement, and the enforcement
or preservation of any rights or remedies under this Agreement and any other
documents executed in connection with this Agreement, and in connection with any
amendment, waiver, “workout” or restructuring under this Agreement. In the event
of a lawsuit or arbitration proceeding, the prevailing party is entitled to
recover costs and reasonable attorneys’ fees incurred in connection with the
lawsuit or arbitration proceeding, as determined by the court or arbitrator. In
the event that any case is commenced by or against the Borrower under the
Bankruptcy Code (Title 11, United States Code) or any similar or successor
statute, the Bank is entitled to recover costs and reasonable attorneys’ fees
incurred by the Bank related to the preservation, protection, or enforcement of
any rights of the Bank in such a case.

 

27



--------------------------------------------------------------------------------

  12.13 Joint and Several Liability.

(a) Each Borrower agrees that it is jointly and severally liable to the Bank for
the payment of all obligations arising under this Agreement, and that such
liability is independent of the obligations of the other Borrower(s). Each
obligation, promise, covenant, representation and warranty in this Agreement
shall be deemed to have been made by, and be binding upon, each Borrower, unless
this Agreement expressly provides otherwise. The Bank may bring an action
against any Borrower, whether an action is brought against the other
Borrower(s).

(b) Each Borrower agrees that any release which may be given by the Bank to the
other Borrower(s) or any guarantor will not release such Borrower from its
obligations under this Agreement.

(c) Each Borrower waives any right to assert against the Bank any defense,
setoff, counterclaim, or claims which such Borrower may have against the other
Borrower(s) or any other party liable to the Bank for the obligations of the
Borrowers under this Agreement.

(d) Each Borrower waives any defense by reason of any other Borrower’s or any
other person’s defense, disability, or release from liability. The Bank can
exercise its rights against each Borrower even if any other Borrower or any
other person no longer is liable because of a statute of limitations or for
other reasons.

(e) Each Borrower agrees that it is solely responsible for keeping itself
informed as to the financial condition of the other Borrower(s) and of all
circumstances which bear upon the risk of nonpayment. Each Borrower waives any
right it may have to require the Bank to disclose to such Borrower any
information which the Bank may now or hereafter acquire concerning the financial
condition of the other Borrower(s).

(f) Each Borrower waives all rights to notices of default or nonperformance by
any other Borrower under this Agreement. Each Borrower further waives all rights
to notices of the existence or the creation of new indebtedness by any other
Borrower and all rights to any other notices to any party liable on any of the
credit extended under this Agreement.

(g) The Borrowers represent and warrant to the Bank that each will derive
benefit, directly and indirectly, from the collective administration and
availability of credit under this Agreement. The Borrowers agree that the Bank
will not be required to inquire as to the disposition by any Borrower of funds
disbursed in accordance with the terms of this Agreement.

(h) Until all obligations of the Borrowers to the Bank under this Agreement have
been paid in full and any commitments of the Bank or facilities provided by the
Bank under this Agreement have been terminated, each Borrower (a) waives any
right of subrogation, reimbursement, indemnification and contribution
(contractual, statutory or otherwise), including without limitation, any claim
or right of subrogation under the Bankruptcy Code (Title 11, United States Code)
or any successor statute, which such Borrower may now or hereafter have against
any other Borrower with respect to the indebtedness incurred under this
Agreement; and (b) waives any right to enforce any remedy which the Bank now has
or may hereafter have against any other Borrower, and waives any benefit of, and
any right to participate in, any security now or hereafter held by the Bank.

(i) Each Borrower waives any right to require the Bank to proceed against any
other Borrower or any other person; proceed against or exhaust any security; or
pursue any other remedy. Further, each Borrower consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of the Borrowers under this Agreement or which, but for this provision,
might operate as a discharge of the Borrowers.

 

28



--------------------------------------------------------------------------------

  12.14 One Agreement.

This Agreement and any related security or other agreements required by this
Agreement, collectively:

(a) represent the sum of the understandings and agreements between the Bank and
the Borrower concerning this credit;

(b) replace any prior oral or written agreements between the Bank and the
Borrower concerning this credit; and

(c) are intended by the Bank and the Borrower as the final, complete and
exclusive statement of the terms agreed to by them.

In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail. Any reference in any
related document to a “promissory note” or a “note” executed by the Borrower and
dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.

 

  12.15 Notices.

Unless otherwise provided in this Agreement or in another agreement between the
Bank and the Borrower, all notices required under this Agreement shall be
personally delivered or sent by first class mail, postage prepaid, or by
overnight courier, to the addresses on the signature page of this Agreement, or
sent by facsimile to the fax numbers listed on the signature page, or to such
other addresses as the Bank and the Borrower may specify from time to time in
writing. Notices and other communications shall be effective (i) if mailed, upon
the earlier of receipt or five (5) days after deposit in the U.S. mail, first
class, postage prepaid, (ii) if telecopied, when transmitted, or (iii) if
hand-delivered, by courier or otherwise (including telegram, lettergram or
mailgram), when delivered.

 

  12.16 Headings.

Article and paragraph headings are for reference only and shall not affect the
interpretation or meaning of any provisions of this Agreement.

 

  12.17 Counterparts.

This Agreement may be executed in as many counterparts as necessary or
convenient, and by the different parties on separate counterparts each of which,
when so executed, shall be deemed an original but all such counterparts shall
constitute but one and the same agreement.

 

  12.18 Commitment Expiration.

The Bank’s commitment to extend credit under this Agreement will expire on
June 30, 2007, unless this Agreement and any documents required by this
Agreement have been signed and returned to the Bank on or before that date.

 

  12.19 USA Patriot Act Notice.

Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account or obtains a loan.
The Bank will ask for the Borrower’s legal name, address, tax ID number or
social security number and other identifying information. The Bank may also ask
for additional information or documentation or take other actions reasonably
necessary to verify the identity of the Borrower, guarantors or other related
persons.

 

29



--------------------------------------------------------------------------------

  12.20 Notice of Final Agreement.

THIS WRITTEN LOAN AGREEMENT AND THE LOAN DOCUMENTS EXECUTED IN CONNECTION
HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Signatures on next page.]

 

30



--------------------------------------------------------------------------------

This Agreement is executed as of the date stated at the top of the first page.

 

Bank of America, N.A.   NATCO Group Inc.   By:  

/s/ David A. Batson

    By:  

/s/ Bradley P. Farnsworth

    David A. Batson       Bradley P. Farnsworth     Senior Vice President      

Senior Vice President and

Chief Financial Officer

        National Tank Company         By:  

/s/ Bradley P. Farnsworth

          Bradley P. Farnsworth          

Senior Vice President and

Chief Financial Officer

        Total Engineering Services Team, Inc.         By:  

/s/ Bradley P. Farnsworth

          Bradley P. Farnsworth           Vice President   Address where notices
to the Bank are to be sent:     Address where notices to each of the Borrowers
are to be sent: Bank of America, N.A.     2950 N. Loop West,   700 Louisiana,
7th floor     7th Floor   Houston, Texas 77002-2700     Houston, Texas, 77092  
Facsimile: (713) 247-7748     Telephone:                                
Facsimile:                              

 

31



--------------------------------------------------------------------------------

Exhibit A

Economic Impact Certification

I am making this Economic Impact Certification on behalf of                     
(the “Borrower”) pursuant to Section 2.14(b) of the Borrower Agreement
applicable to the Borrower’s Loan Facility. All capitalized terms not otherwise
defined in this Certification are as defined in the Borrower Agreement.

I hereby certify that:

¨ No Items listed in Section 4.A.(1.) of the Loan Authorization Notice
applicable to the Borrower’s Loan Facility are Capital Goods.

¨ No Items being added to Section 4.A.(1.) of the Loan Authorization Notice in
amending such document are Capital Goods.

¨ The Items listed below are Capital Goods. In accordance with Section 2.14(a)
of the Borrower Agreement, the Borrower has either conducted its own analysis or
obtained an Economic Impact Approval concluding that such Items do not require
any restrictions. The Economic Impact Approval or Borrower’s analysis supporting
this conclusion is attached.

 

 

           

 

           

 

           

¨ The Items listed below are Capital Goods. In accordance with Section 2.14(a)
of the Borrower Agreement, the Borrower has either conducted its own analysis or
obtained an Economic Impact Approval that identifies certain restrictions. The
Borrower shall abide by the terms of such restrictions throughout the term of
the Loan Facility. The Economic Impact Approval or Borrower’s analysis
enumerating the restrictions is attached.

 

 

           

 

           

 

           

I certify that I am authorized to sign this Certification on behalf of the
Borrower.

 

 

   

 

     (Name of Borrower)     Date     

 

Loan Agreement (Ex-Im Line)



--------------------------------------------------------------------------------

Exhibit B

Terms of Sale

 

1.   Irrevocable letters of credit 2.   Open account uninsured

 

Loan Agreement (Ex-Im Line)



--------------------------------------------------------------------------------

Exhibit C

Permitted Liens

Debtor: NATCO Group Inc.

 

Financing
Statement #

  

Filing Date

  

Maturity Date

  

Secured Party

  

Collateral Description

(or Summary)

42010249    07/16/2004    07/16/2009   

Dell Financial

Services, L.P.

   All computer equipment and peripherals (collectively Equipment) wherever
located heretofore or hereafter leased to Lessee by Lessor pursuant to that
certain Master Lease Agreement #6426586, Dated June 23, 2004, and all Schedules
thereto including, without limitation, all substitutions, additions, accessions
and replacements thereto and thereof, now or hereafter installed in, affixed to,
or used in conjunction with the equipment and the proceeds thereof together with
all rental or installment payments, insurance proceeds, other proceeds and
payments due and to become due and arising from or relating to said Equipment.
42678698    09/23/2004    09/23/2009    OCE Financial
Services, Inc.    The equipment covered under equipment rental contract 679653
and/or configurator number 419521, 419522, 419523 between secured party and
debtor, including the equipment described below, and all accessions,
attachments, replacements, substitutions, modifications, and additions thereto,
now or hereafter acquired, and all proceeds thereof (including insurance
proceeds). (3) Model TDS620S serial # 0960109869, 096109860, 960109943 with all
peripherals. 2007 1195832    03/30/2007    03/30/2012   

Wells Fargo
Bank, NA as US

Agent

   All Accounts, Inventory, Equipment and Stock now owned by Debtor or
hereinafter acquired.

 

Loan Agreement (Ex-Im Line)



--------------------------------------------------------------------------------

 

Debtor: National Tank Company

 

Financing
Statement #

  

Filing Date

  

Maturity Date

  

Secured Party

  

Collateral

31630246    06/26/2003    06/26/2008   

De Lage Laden


Financial


Services, Inc.

   1 Hyster H280XL2 E007D02994D including all components, additions, upgrades,
attachments, accessions, substitutions, replacements and proceeds of the
foregoing. 31967648    07/09/2003    07/09/2008   

Hibernia


National Bank

   All of the equipment now or hereafter leased under (and as defined in) an
Equipment Leasing Agreement dated as of October 10, 2002, between the
above-named Secured party and Lessor, as Lessor, and the above-named Debtor and
Lessee, as Lessee, and all accessions, additions, replacements, substitutions
and improvements thereto and therefor, and all proceeds (including insurance
proceeds) thereof and therefrom, and the following described equipment, (1) YCI
Supermax Model Max-6 Vertical Machining Center w/ . . . . 40589970    02/24/2004
   02/24/2009   

Pioneer Bank


& Trust

  

Equipment consisting of the following: (2) new Gaffey Model WCM07-025S24-2 7.5
ton single girder overhead cranes S/N: . . .

And all attachments now on or substituted thereto and all additional attachments
placed thereon or substituted thereto.

42029785    07/20/2004    07/20/2009   

Industrial


Piping

Specialists,

Inc.

   All pipe, fittings, flanges, and other goods delivered by Secured Party to
Debtor pursuant to the Consignment Agreement dated July 12, 2004, by and between
Debtor and Secured Party and any amendments to such Consignment Agreement
together with any proceeds of any such pipe, fittings, flanges and other goods.
52063627    06/28/2005    06/28/2010   

Pioneer Bank


& Trust

  

Equipment consisting of the following:

(1) Lot Jobscope hardware/software including 10 collection point datacap
software and vision view software.

(2) 50 ton XLOB X 70’ x 0 span overhead cranes, S/N 110-4256 & 110-4259

And all attachments now on or substituted thereto and all additional attachments
placed thereon or substituted thereto.

52063684    06/28/2005    06/28/2010   

Pioneer Bank


& Trust

   Equipment consisting of the following: (1) used Terex TH1056 Telescopic Boom,
S/N: 014002 and all attachments now on or substituted thereto and all additional
attachments placed thereon or substituted thereto.

 

Loan Agreement (Ex-Im Line)



--------------------------------------------------------------------------------

Financing
Statement #

  

Filing Date

  

Maturity Date

  

Secured Party

  

Collateral

52421098    08/02/2005    08/02/2010   

Pioneer Bank


& Trust

   Equipment consisting of the following: 1 lot hardware/software consisting of
but not limited to (1) Dell 3.2 GH cache, Xeon, (1) Dell Poweredge 4210, Misc.
cables and equipment and all attachments now on or substituted thereto and all
additional attachments placed thereon or substituted thereto. 60075754   
01/09/2006    01/09/2011   

NMHG


Financial


Services, Inc.


   All of the equipment now or hereafter leased by Lessor to Lessee; and all
accessions, additions, replacements, and substitutions thereto and therefore;
and all proceeds including insurance proceeds thereof. 61214600    04/11/2006   
04/11/2011   

CCA


Financial, LLC


   All personal property, wherever located and whenever acquired, identified in
any lease schedule subject to the Master Lease Agreement, dated as of April 11,
2006 (no. 6102), by and between Lessor and Lessee, including but not limited to
equipment and software. This is a “Precautionary Filing” that is made to provide
notice of Lessor’s ownership of the above described property. 2007 1195832   
03/30/2007    03/30/2012   

Wells Fargo


Bank, NA as


US Agent


   All Accounts, Inventory, Equipment and Stock now owned by Debtor or
hereinafter acquired.

Debtor: Total Engineering Services Team, Inc.

 

Financing
Statement #

  

Filing Date

  

Maturity Date

  

Secured Party

  

Collateral

09-1044364

   06/07/2005    06/07/2010   

Wells Fargo


Financial


Leasing, Inc.

   Kyocera Mita Copier 1620 AGH3109959.

2007 1195832

   03/30/2007    03/30/2012   

Wells Fargo


Bank, NA as


US Agent


   All Accounts, Inventory, Equipment and Stock now owned by Debtor or
hereinafter acquired.

 

Loan Agreement (Ex-Im Line)



--------------------------------------------------------------------------------

Exhibit D

Letter of Credit Fees

 

     Charge     Minimum    Per Unit

Amendment - standard

   $ 200     $ 200    Amendment

Examination/payment

     1/4 %   $ 250    Draft Amount

Automatic extension processing

   $ 200     $ 200    Extension

Transfer Standby LC

   $ 500     $ 500    Transfer amount

Instructions to Pay Proceeds/Assignment of Proceeds

   $ 500     $ 500    Item

Long cable/ Issuance (Long LC)

   $ 75     $ 75    Cable/issue

All other cables

   $ 40     $ 40    Cable

Mail/postage

   $ 25     $ 25    Package

Domestic courier

   $ 30     $ 30    Package

International courier

   $ 55     $ 55    Package

Official/cashier check

   $ 50     $ 50    Check

Fax fee (for incremental services over and above standard/routine processing)

   $ 5     $ 5    Per page

Fed wire

   $ 45     $ 45    Payment

CHIPS

   $ 45     $ 45    Payment

 

Loan Agreement (Ex-Im Line)



--------------------------------------------------------------------------------

Exhibit E

Owner List

 

Borrower

 

Owner

 

Percentage Interest

NATCO Group Inc.

  N/A - Public company   N/A

National Tank Company

  NATCO Group Inc.   100%

Total Engineering Services Team, Inc.

  National Tank Company   100%

 

Loan Agreement (Ex-Im Line)



--------------------------------------------------------------------------------

Exhibit F

Location of Inventory

NATCO Group Inc.

2950 North Loop West

Suite 700

Houston, TX 77092

National Tank Company

 

2950 N. Loop West,

Suite 700

Houston, TX 77092

 

6200 E. Yellowstone

Casper, WY 82609

 

Business Highway 287 East

F1910 East Front Street

Electra, TX 76360

5315 Curtis Lane

New Iberia, LA 70560

 

26535 FM 2978

Magnolia, TX 77354

 

2175 Railroad Avenue

Grand Junction, CO 81505

Foot of Arcy Lane

880 Building

Pittsburgh, CA 94565

   

Total Engineering Services Team, Inc.

 

1036 Destrehan Avenue

Harvey, LA 70059

 

6213 W. Sam Houston Parkway North

Houston, TX 77041

 

718 East Highway 90

New Iberia, LA 70560

 

Loan Agreement (Ex-Im Line)



--------------------------------------------------------------------------------

Exhibit G

Compliance Certificate

(Ex-Im Line Loan Agreement)

I,                         , do hereby certify to BANK OF AMERICA, N.A. (the
“Bank”) that I am the duly elected, qualified and acting
                         of NATCO GROUP INC., a Delaware corporation, NATIONAL
TANK COMPANY, a Delaware corporation, and TOTAL ENGINEERING SERVICES TEAM, INC.,
a Louisiana corporation (collectively, the “Borrowers”), and do hereby further
certify to the Bank as follows:

1. Each of the representations and warranties contained in Article 8 of the
Ex-Im Bank-Guaranteed Revolving Line of Credit Loan Agreement dated as of
June 15, 2007 (as amended or otherwise modified from time to time, the “Loan
Agreement”), by and between the Borrowers and the Bank and in each other Loan
Document is true and correct in all respects on and as of the date hereof as
though made on and as of the date hereof;

2. No default or event of default has occurred as of the date hereof or would
result from the making of any loans on the date hereof; and

3. No change that would cause a material adverse effect on the business,
properties, operations or condition (financial or otherwise) of the Borrowers
have occurred since the date of the most recent financial statements provided to
the Bank dated as of [                                ].

4. The Borrowers are in compliance with the requirements of the Loan Documents.

All terms used and not otherwise defined herein shall have the meanings ascribed
to such terms in the Loan Agreement.

IN WITNESS WHEREOF, I have signed by name this
[                                ].

 

Name:  

 

Title:  

 

Loan Agreement (Ex-Im Line)



--------------------------------------------------------------------------------

Exhibit H

Export-Related Borrowing Base Certificate

[See attached]

 

Loan Agreement (Ex-Im Line)